DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/08/2021 has been entered. Claim 1-3 have been amended, and no additional claims have been added or cancelled. Claims 5-9 remain withdrawn. Accordingly, claims 1-3 and 5-9 are pending with claims 1-3 under examination.
Withdrawal of Redundant Claim Rejections
For the sole purpose of practicing compact prosecution, the 103 rejection of claim 1 over Takemoto et al. (US 20160097139 A1; of record), the 103 rejection of claim 1 over Kanou (US 20140010705 A1; of record), the 103 rejection of claim 1 over Akagawa et al. (US 20150217409 A1; of record), and the 102/103 rejection of claims 1-3 over Jung et al. (US 20140060252 A1; of record) are hereby withdrawn, as the references and rejections cover substantially the same subject matter, and as such, are redundant.


Claim Interpretation
	Note: the following discussion of the claim interpretation is similar to the claim interpretations provided in the 02/01/2021 and 06/15/2021 office actions.
In the interest of clarity of the record, the limitations of “wherein an emission[…]” (in claims 1-2) is a contingent limitation, and the limitation “an emission of an α-ray…the metal being heated to 200°C in an atmosphere for six hours in advance of the storing” is contingent limitation and a statement of intended use: 
With regard to the first contingent limitation, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (MPEP 2111.04 II.). Thus, in claims 1-2, the claims are being interpreted such that the product (metal or tin alloy) performs the claimed functions (an emission of α-ray of 0.0006 cph/cm2 or less; 0.0005 cph/cm2 or less) when the product is subjected to the claimed condition (heating in an atmosphere, heating in an atmosphere + storing 1 year).
With regard to the second contingent limitation (and statement of intended use), the limitation “an emission of an α-ray…the metal being heated to 200°C in an atmosphere for six hours in advance of the storing” is a statement of intended use rather than a product-by-process limitation. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the not a product-by-process limitation. Stating that “an emission…after storing for 1 year” does not mean that the product has been stored; therefore, this means that the limitation is not a product-by-process limitation (wherein in this case, the “process” would be “storing”). Furthermore, the limitation “being heated…in advance of the storing” is once again a statement of intended use, as the claims do not positively require that the product (the “metal”) is a post-process product (i.e. post-storing), but rather, the product as claimed is a pre-process product (i.e. pre-storing).
	In response to the amendment of “at 200°C” to “to 200°C”, it is additionally noted that in the previous office action (Final Rejection mailed 06/15/2021), in the claim interpretation section, the discussion of “at 200°C” vs. “to 200°C” was merely to clarify the record; the examiner notes that the previous limitation of “at 200°C” was acceptable in terms of “at 200°C” not raising any issues under § 112. The scope of “at 200°C” is broader than the scope of “to 200°C”; however, the applicant only has support for the broader limitation of “at 200°C”. To restate the interpretation of the previous limitation, the temperature of “at 200°C” is the temperatures of the heating atmosphere, and not necessarily the temperature of the metal/tin alloy itself; paragraph [0022] of the applicant’s specification states “The reason for setting the heating condition to "100°C for six hours" in the invention of the first aspect is the actual operation environment being estimated to be approximately 100°C”. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein an emission…heating the metal to 200°C” (line 5 of claim 1) and “…the metal being heated to 200°C” (last line of claim 1). The limitations were not described in the specification, or claims as originally-filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention. Specifically, paragraph [0022] of the applicant’s specification states “The reason for setting the heating condition to "100°C for six hours" in the invention of the first aspect is the actual operation environment being estimated to be approximately 100°C” and “The reason for setting the heating condition to ‘200°C for six hours’ in the invention of the fourth aspect is to clarify a measurement condition since the α-ray emission is likely to increase as the heating temperature increases, and, when the heating temperature exceeds 200°C, when the metal is tin, the heating temperature becomes close to the dissolving point of tin that is 232°C, and a sample is dissolved.” See [0022]. Thus, paragraph [0022] further clearly states that the metal/alloy itself is not heated “at”, not “to”, the desired temperature (i.e. 100°C or 200°C).
	Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (see “Claim Interpretation” section above); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.
	Claims 2-3 are rejected as being dependent from independent claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shindo et al. (US 20090098012 A1; of record).
Regarding claims 1-3:
claim 1. With regard to the claimed “tin alloy” of claims 2-3, Shindo teaches a Sn-Cu-Ag alloy, a Sn-Ag alloy, and a Sn-Zn alloy (see Examples 5-7: [0071-0079] and Table 2).
	Shindo’s measured alpha ray values are within the presently-claimed upper bounds of 0.0005 and 0.0006 cph/cm2 (in claims 1-2) such that there is a strong prima facie expectation that Shindo’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature(s) for six hours, in view of Examples 1-7 (see Tables 1 and 2 and paragraphs [0051-0079]) disclosing very low alpha ray doses in the inventive examples, such as 0.0005 cph/cm2, which is the same as the claimed upper bound at 200°C in claim 1-2, and less than the claimed upper bound of 0.0006 cph/cm2 in claims 1-2 at the claimed temperature of 200°C for the claimed durations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In the alternative, in the case in which Shindo’s alloy examples do not possess the claimed emission values when subjected to the claimed temperatures for the claimed durations, the claimed alpha ray values would still be obvious to achieve: Shindo clearly establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such as U, Th, Pb, and Bi, which must be within certain ranges, such as ≤ 5 ppb for U and Th, and ≤ 1 ppm for Pb and Bi (see Abstract, Tables 1-2, [0032], [0034], [0040], [0045], and [0051-0088]). If the U, Th, Pb, and Bi contents are not within the disclosed ranges, the alpha particle radiation exceeds the required maximum value of 0.001 cph/cm2. Further minimizing or 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanou (US 20130028786 A1; of record).
Regarding claims 1-3:
Kanou discloses a low alpha-dose tin or tin alloy (Title; Abstract), which meets the claimed “metal” of claim 1. With regard to the claimed “tin alloy” of claims 2-3, Kanou teaches a Sn-Cu-Ag alloy, a Sn-Ag alloy, and a Sn-Zn alloy (see Examples 5-7: [0134-0144]).
Kanou teaches that the tin or tin alloy has an alpha ray count of less than 0.0005 cph/cm2 (Abstract), which is notably substantially the same as the claimed upper bound at 200°C in claim 1-2, and less than the remainder of the claimed upper bounds of claims 1-2. Kanou’s measured alpha ray values are the same as or lower than the presently-claimed upper bounds of 0.0005 and 0.0006 cph/cm2 such that there is a strong prima facie expectation that Kanou’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature for six hours, in view of Examples 1-7 (see [0060-0100] and [0134-0144]) disclosing very low alpha ray doses in the inventive examples, ranging from 0.0003 to 0.0005 cph/cm2, which are within the claimed ranges. Thus, it is prima facie expected for the claims 1-2 at the claimed temperatures for the claimed durations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In the alternative, in the case in which Kanou’s alloy examples do not possess the claimed emission values when subjected to the claimed temperatures for the claimed durations, the claimed alpha ray values would still be obvious to achieve: Kanou clearly establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such as U, Th, Pb, and Bi, which must be within certain ranges, such as ≤ 5 ppb for U and Th, and ≤ 0.1 ppm for Pb and Bi (see [0031], [0035], [0043], Fig. 3, Claim 1). If the U, Th, Pb, and Bi contents are not within the disclosed ranges, the alpha particle radiation exceeds the required maximum value of 0.0005 cph/cm2. Further minimizing or eliminating the U, Th, Pb, and Bi contents such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Sn-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
10/08/2021 have been fully considered but they are not persuasive.
With regard to the argument that “Applicant’s assert that nothing in the cited art teaches these features and a person of ordinary skill in the art could unequivocally determine whether these are satisfied or not based on the definition of these claims” (see page 11 of arguments), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
The applicant has not presented any substantive evidence to suggest that the prior art references made of record in the 102/103 rejections above would not possess the claimed features, or that the claimed features are non-obvious over the prior art references. The rejections above have presented evidence and reasoning tending to show inherency and obviousness. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
With regard to the arguments against the different production processes of Shindo (see page 12 of arguments), the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Shindo explicitly teaches an example that has an alpha ray emission value of 0.0005 cph/cm2 (see 102/103 rejection above), which is within the claimed range. Note that the product as claimed is a product that has not actually been subjected to the process steps outlined in the claims: for example, the limitation “being heated…in advance of the storing” is a statement of intended use, as the claims do not positively require that the product (the “metal”) is a post-process product (i.e. post-storing), but rather the product as claimed is a pre-process product (i.e. pre-storing) (see “Claim Interpretation” section above). If the example has an alpha ray emission value of 0.0005 cph/cm2, then that must mean that after heating it at/to 200°C for six hours, and storing it for 1 year, the emission value would be even less (because radioactive emissions only decrease with time at a given temperature.
The applicant argues that one of ordinary skill in the art would readily understand the mechanisms of α-ray emission fundamentally differ between one caused by heating and one due to elapsed time, and that the inventors unexpectedly discovered the mechanism of α-ray emission caused by heating is due to a phenomenon that 210Po distributed in the metal is concentrated on its surface when the metal is subjected to heating (see pages 13-14 of arguments).
The argument is respectfully not found persuasive; the disclosure, as originally filed, does not appear to discuss the unexpected discovery as suggested by the applicant. The arguments In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Furthermore, even if the applicant did unexpectedly discover said phenomenon, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus, the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable (MPEP 2112).
In addition, the applicant has not provided evidence or rationale to suggest that the prior art products would not possess the claimed emission values, or to suggest that minimizing/eliminating radioactive elements (as discussed in the rejections above) would not result in the claimed product, or to suggest that the claimed product possesses emission values are not achievable by prior art processes. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735